Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties herein:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, that the merchandise and issues in the Appeals for Reappraisement enumerated in Schedule A attached hereto and made a part hereof are the same in all material respects as the merchandise in issue in The Akron, et al. v. The United States, Reap. Dec. 9872, decided December 14, 1960, Treasury Decisions Advance Sheets Vol. 95, No. 51 of December 22, 1960, page 25.
IT IS FURTHER STIPULATED AND AGREED that the merchandise the subject of the Appeals for Reappraisement enumerated in the attached Schedule is not included on the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Section 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, required to be valued in accordance with Section 402a of the Tariff Act of 1930 as amended; and that said merchandise is subject to appraisement under Section 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was $.055 per square foot, United States currency, net packed, f.o.b.' Taiwan.
IT IS FURTHER STIPULATED AND AGREED that the record in Reap. Dec. 9872 may be incorporated with the record in these cases, and that these Appeals for Reappraisement be submitted on this stipulation.
On the agreed facts, I find and hold that the export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that such' value is $0.055 per square foot, United States currency, net packed, f.o.b. Taiwan.
Judgment will issue accordingly.